           Case 3:19-cv-00266-BAJ-EWD           Document 1        05/01/19 Page 1 of 5




                             UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA


KENNETH M. BOUDREAUX

          Plaintiff,
                                                     CIVIL ACTION NO.

v.                                                   SECTION

CRIF LENDING SOLUTIONS, INC.,                        JUDGE:
and CRIF CORPORATION,
                                                     MAGISTRATE:
          Defendants.


                                          COMPLAINT

          The Complaint of Kenneth M. Boudreaux (“Mr. Boudreaux”) respectfully represents:

                                         JURISDICTION

          1.     This action is brought pursuant to the Americans with Disabilities Act of 1990

(“ADA”), 42 U.S.C. § 12101 et seq. Jurisdiction of this Court is invoked pursuant to 28 U.S.C.

§ 1331.

                                             VENUE

       2.        Venue is proper for this Court under 28 U.S.C. § 1391(b)(2) because a substantial

part of the events or omissions giving rise to the claim occurred in the Middle District of

Louisiana, and the Defendant regularly transacts business in this District.

                                            PARTIES

       3.        The plaintiff is Kenneth M. Boudreaux, who is a person of full age of majority

and resident of St. Tammany Parish, Louisiana, who at all relevant times has been a “qualified

individual with a disability” within the protection of the ADA.



                                                1
         Case 3:19-cv-00266-BAJ-EWD                Document 1   05/01/19 Page 2 of 5



       4.      Made defendants herein are:

               A.     CRIF LENDING SOLUTIONS, INC., a foreign corporation doing

business in Louisiana, not registered or authorized to transact business in the state of Louisiana,

but conducting business within the State of Louisiana, and Middle District Louisiana; and

               B.     CRIF CORPORATION, a foreign corporation authorized to transact

business in the state of Louisiana. They may be served through their registered agent, CT

CORPORATION SYSTEM, 3867 Plaza Tower Drive, Baton Rouge, LA 70816.

       CRIF Lending Solutions, Inc., and CRIF Corporation are closely related corporations

referred to collectively herein as “Defendants”.

                                   STATEMENT OF FACTS

       5.      Mr. Boudreaux is an experienced information technology security professional

with over 25 years of industry experience.

       6.      On October 26, 2015, Mr. Boudreaux was hired by Defendants to work as an IT

security professional. On March 7, 2016, Mr. Boudreaux received his first performance

evaluation, and was scored as “Meeting Expectations”.

       7.      On June 30, 2016, Mr. Boudreaux injured his leg, but was still able to work.

However, this injury was exacerbated on July 16, 2016, when Mr. Boudreaux slipped on a pool

deck at home. Mr. Boudreaux was subsequently instructed by his physician to remain at home

for six weeks. Mr. Boudreaux was scheduled for arthroscopic surgery to repair his knee on

August 27, 2016.

       8.      On August 10, 2016, Defendants informed Mr. Boudreaux that he was required to

return to work on August 16, 2016. That day, Mr. Boudreaux requested that defendants provide

him with a functioning laptop and permission to work from home. Mr. Boudreaux obeyed and




                                                   2
          Case 3:19-cv-00266-BAJ-EWD              Document 1       05/01/19 Page 3 of 5



worked from home through significant pain to the point of nausea in order to keep his job.

During this time period, Defendants delayed providing essential equipment to Mr. Boudreaux

necessary for him to perform his job remotely.

        9.      On August 24, 2016, Defendants posted an employee solicitation ad for a

“Security Specialist”, which position was identical to the position held by Mr. Boudreaux.

        10.     On September 14, 2016, Mr. Boudreaux’s arthroscopic knee surgery was

completed. Although the surgery was helpful and medically necessary, Mr. Boudreaux remains

disabled and severely limited in his ability to walk or stand without assistance.

        11.     On September 21, 2016, Defendants announced the hire of Brandley Hernandez

as Security Specialist III, which was an identical position to Mr. Boudreaux’s in all respects

except the title.

        12.     On October 17, 2016, Mr. Boudreaux was released to work from home by his

physician. When Mr. Boudreaux contacted the Defendants’ Director of Human Resources, Joe

Fiorenza, he was informed by Mr. Fiorenza that “work from home is not an option”, and further,

that he was terminated from his employment with Defendants. Mr. Boudreaux was informed in

that phone call that he could re-apply for a position if one opened up in the future.

        13.     On November 1, 2016, Mr. Boudreaux accepted a new employment position with

Netchex, LLC, at a salary $21,000.00/year less than his salary with Defendants.

        14.     Mr. Boudreaux filed a charge of discrimination on the basis of disability with the

Equal Employment Opportunity Commission on or about April 15, 2017.

        15.     Mr. Boudreaux received a right to sue notice dated February 1, 2019, authorizing

him to bring private suit against “CRIF LENDING SOLUTIONS.” This complaint is timely

filed within 90 days of plaintiff’s receipt of the right-to-sue notice.




                                                  3
         Case 3:19-cv-00266-BAJ-EWD              Document 1      05/01/19 Page 4 of 5



       16.     Mr. Boudreaux took affirmative steps to mitigate his damages by finding alternate

employment at Netchex, LLC, beginning approximately November 1, 2016, which job Mr.

Boudreaux remains in as of this filing.

                   DISCRIMINATION ON THE BASIS OF DISABILITY
                           IN VIOLATION OF THE ADA

       17.     Defendants CRIF Lending Solutions, Inc., and CRIF Corporation are employers

within the definition of the ADA.

       18.     The plaintiff was disabled as a result of his July 16, 2016 knee injury, such that he

is substantially limited in major life activities, specifically, walking and standing. Mr. Boudreaux

is only able to walk with assistance, and he is handicapped.

       19.     Mr. Boudreaux was and is at all relevant times qualified and capable to perform

the duties of “information technology security professional” or “Security Specialist” for the

Defendants’ companies.

       20.     Defendants’ were put on notice of Mr. Boudreaux’s disability on or about July 16,

2016, and refused to make reasonable accommodations to permit Mr. Boudreaux to perform his

job, including but not limited to, delay in providing vital equipment to permit Mr. Boudreaux to

work at home, and, following Mr. Boudreaux’s October 17, 2016 release by his physician to

work from home, their outright refusal to permit Mr. Boudreaux to work from home, and

requirement that he commute to Baton Rouge to work on site, where the physical location of Mr.

Boudreaux’s work does not bear on his ability to perform his job.

       21.     Defendants’ terminated Mr. Boudreaux because of his disability, and specifically,

because his disability made it difficult for Mr. Boudreaux to enter or exit his desk and

substantially limited his ability to ambulate or stand.




                                                 4
          Case 3:19-cv-00266-BAJ-EWD               Document 1        05/01/19 Page 5 of 5



        22.     As a result of Defendants’ discrimination, Mr. Boudreaux sustained damages

including, without limitation, past and future lost wages and benefits, including back pay and

front pay, lost promotional opportunities, lost career advancement opportunities, emotional

distress, mental anguish, humiliation, damage to reputation, expenses finding further

employment, and all other damages as will be shown more fully at trial.

        23.     By their intentional discrimination against Mr. Boudreaux, Defendants’ have

maliciously and/or with reckless indifference violated the federally protected rights of Mr.

Boudreaux, and are therefore liable for punitive damages.

        24.     Mr. Boudreaux is further entitled to receive attorney’s fees and costs of litigation

pursuant to the ADA provision for attorney’s fees.

        25.     Mr. Boudreaux is entitled to and requests a trial by jury.

        WHEREFORE, Complainant, Kenneth M. Boudreaux, prays for a trial by jury and after

due proceedings are had, that there be judgment herein in his favor and against defendants CRIF

Lending Solutions, Inc., and CRIF Corporation, jointly and in solido, for all sums reasonable

under the premises, compensatory damages, back pay and front pay, punitive damages,

attorney’s fees, costs of these proceedings, interest thereon from the date of judicial demand until

paid, and all such other relief the plaintiff is entitled in equity or law.

                                                        Respectfully submitted:

                                                        /s/ Daniel A. Meyer
                                                        Joseph M. Bruno (La. Bar # 3604)
                                                        Daniel A. Meyer (La. Bar # 33278)
                                                        Bruno & Bruno, L.L.P.
                                                        855 Baronne Street
                                                        New Orleans, Louisiana 70113
                                                        Telephone: (504) 525-1335
                                                        Facsimile: (504) 562-6775
                                                        Email: dmeyer@brunobrunolaw.com




                                                   5
